IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 92-2679
                      _____________________



EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                Plaintiff-Appellee,

RHONDA L. GOERLITZ,

                                                Intervenor-Plaintiff
                                           Appellee-Cross Appellant,

                                versus

CLEAR LAKE DODGE, ET AL.,

                                                         Defendants,

GULF COAST DODGE, INC., d/b/a
CLEAR LAKE DODGE,

                                                Defendant-Appellant,
                                                     Cross-Appellee.

*****************************************************************
                      _____________________

                           No. 92-2859
                      _____________________


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                          Plaintiff,

WALTER R. GRIMES,

                                                          Appellant,

                                versus
RHONDA L. GOERLITZ,

                                               Intervenor-Plaintiff
                                                          Appellee,

                                versus

CLEAR LAKE DODGE, ET AL.,

                                                      Defendants.
_________________________________________________________________

      Appeals from the United States District Court for the
                    Southern District of Texas
_________________________________________________________________
                          (July 25, 1995)

                      OPINION ON RECONSIDERATION

Before JOHNSON, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:

     This panel's original opinion in this case was issued June 24,

1994, and was reported at 24 F.3d 265.    Goerlitz filed a petition

for rehearing, and the EEOC filed a suggestion for rehearing en

banc.   In response to the petition for rehearing, we withdraw our

earlier opinion and substitute the following opinion.

     The Equal Employment Opportunity Commission, on behalf of

Rhonda Goerlitz, brought this sex discrimination action--in which

Goerlitz later intervened personally to raise state law issues--

against Gulf Coast Dodge, Inc., claiming that Gulf Coast fired

Goerlitz because of her pregnancy. The jury returned a defendant's

verdict in favor of Gulf Coast on all state law issues.      The jury

also decided in favor of Goerlitz on the Title VII claims, but its

ruling in this respect was advisory only.          The district judge




                                 -2-
disregarded the advisory verdict, however, and ruled in favor of

Goerlitz on her Title VII claims.       We affirm both the jury and the

judge.

     We affirm the district court's decision to award attorneys'

fees, but hold that the district court abused its discretion in

determining the amount of fees to be awarded.             Accordingly, we

remand the case to the district court for reconsideration of the

fees in the light of this opinion.      Finally, we affirm the district

court's   imposition   of   sanctions   on   Gulf   Coast's   attorney   in

connection with post-trial matters.1

                                   I

     Gulf Coast hired Rhonda Goerlitz to be a customer service

representative ("CSR").     Goerlitz was hired in probationary status

for the first ninety days at $1400 a month with a raise after that

to $1500 a month if given permanent status.         When she began work on

July 15, 1990, Goerlitz was about one month into a pregnancy.

     She worked with automobile purchasers to assure that the

vehicle was clean when delivered, to demonstrate how to operate

various features on the automobile like the cruise control and the

radio, and to show the location of the spare tire.         In the case of

a van purchase, her job included demonstrating how to fold down the

sofa bed.

    1
     This opinion is identical to our earlier opinion except with
respect to the introduction and sections III.B and IV. Further, a
dissent has been appended, which dissents, however, only from part
III.B.




                                  -3-
     After about one and a half months on the job, and several

weeks after she revealed her pregnancy, Goerlitz was taken out of

her job as a CSR and was assigned temporarily as a dispatcher to

fill in for vacationing employees.            Goerlitz's supervisor, Don

McMillan ("McMillan"), made this change in Goerlitz's assignment

after he had observed her demonstrating vehicles.         McMillan stated

that Goerlitz was "too big" to enter vehicles properly.                  When

McMillan transferred Goerlitz from the CSR position, he told her

that when she was no longer needed as a dispatcher, he would look

into finding her a clerical position.

     After a few weeks as a dispatcher, on September 10, 1990, when

McMillan was on vacation, Goerlitz slipped and fell on the service

driveway.    She was taken by ambulance to an emergency room, where

it was determined that she had sprained her ankle.        She returned to

work the same day, but Harry McGinty, who was filling in for

McMillan, instructed Goerlitz to stay home for the rest of the week

and to contact McMillan upon his return the next Monday.

     On September 17, Goerlitz called McMillan to ascertain her

employment status.      McMillan told her that he did not need anyone

to work in dispatch that day.         In response to Goerlitz's inquiry

about her status, McMillan replied that it had not changed since

their conversation in August when he had transferred her from her

position as a CSR.      According to McMillan, he told Goerlitz that he

thought they could put together a job for her doing filing and

possibly    keypunch.      Goerlitz   asked   several   times   during   the




                                      -4-
conversation if she had been fired; McMillan answered that she had

not.

       Goerlitz went to see McMillan the next day, on September 18,

and they once again discussed the file clerk job.                   On the day

before the meeting occurred, however, McMillan had prepared a

Personnel Action Report and had dated it effective September 12,

1990.    On the form, the box labeled "TERMINATION" was checked and

the following comment was written: "unable to perform her duties

properly due to pregnancy."        McMillan testified at trial that this

report was not a termination notice, but merely a transfer slip

indicating to the company's payroll clerk which department was

responsible for the employee's pay.

                                      II

       The EEOC originally brought this action against Gulf Coast,

alleging that Goerlitz was terminated from her position at Gulf

Coast because of her sex (pregnancy).           The suit was commenced on

April 1, 1991, pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000 et seq.

       Some   six   months   later,    on    October   29,   1991,    Goerlitz

intervened.     She alleged, in addition to the Title VII action,

causes of action under the Texas Human Rights Act, TEX. REV. CIV.

STAT. ANN. art. 5221k (Vernon 1991); the Texas Workers Compensation

Act, TEX. REV. CIV. STAT. ANN. art. 8307c (Vernon Supp. 1991);

intentional     infliction    of   emotional     distress;    and    negligent

infliction of emotional distress.           Goerlitz demanded a jury.




                                      -5-
     The district court granted Goerlitz a binding jury for her

state law claims, but the court determined that it would submit

interrogatories under Title VII to the jury only as an advisory

jury, under the Civil Rights Acts of 1964.             The trial began on

January 6, 1992.     On January 15, the jury returned its answers to

the interrogatories in favor of the defendants on all claims.

     On February 18, 1992, the district court made findings of

facts and conclusions of law on Goerlitz's claims under Title VII.2

It concluded that the "EEOC and Goerlitz established through direct

testimony and documentary evidence that Goerlitz's pregnancy was a

substantial factor in Gulf Coast's decision to reassign her."            The

court held that "Gulf Coast had failed to prove by a preponderance

of the evidence that the decision to reassign Goerlitz and then

discharge her would have been made absent her pregnancy," or that

"Goerlitz's pregnancy interfered with her ability to perform either

her job as [CSR] or her job in Dispatch."

     Accordingly,     the   district   court   found   that   Goerlitz   was

entitled to back pay, prejudgment interest thereon, and attorneys'

fees.       The court, however, accepted the jury's finding against

Goerlitz on her state law claims, and denied Goerlitz's motions for

judgment notwithstanding the verdict and for a new trial on her

state law claims.

        2
      The court noted that "the parties agreed that the claim for
violations of Title VII presents questions for the Court rather
than for the jury." The district court characterized the jury's
verdict as "advisory fact findings on the non-jury fact questions."




                                   -6-
     On August 10, 1992, Goerlitz had Gulf Coast served with a writ

of execution.     On the same day, Gulf Coast filed a motion to

approve the supersedeas bond.             Goerlitz opposed the motion to

approve the supersedeas bond and sought sanctions for submitting a

defective bond.       On September 24, the trial court held a hearing on

both motions, and the court ordered sanctions against Gulf Coast's

attorney, Grimes, on October 19.

     Gulf Coast filed its notice of appeal on August 25, and on

October 30, Grimes filed a notice of appeal from the court's order

of sanctions.

                                        III

     On appeal, Gulf Coast argues that the district court erred by

entering a judgment in favor of Goerlitz on her Title VII claim

when that judgment was contrary to the jury verdict in favor of the

defendant on identical state law claims.            Goerlitz, on the other

hand, asserts that, according to the agreement of the parties, the

jury verdict was not binding on the district court and that any

argument to     the    contrary   has    been   waived.   On   cross-appeal,

Goerlitz argues further that the jury verdict was unsupported by

the evidence, and that the district court should have granted her

motions for judgment as a matter of law, or alternatively, for a

new trial.

     In addition to these "merits" issues, Gulf Coast also appeals

two ancillary rulings.        Gulf Coast argues that the trial court

abused its discretion, first, in awarding attorneys' fees to




                                        -7-
Goerlitz's attorney, and, second, by imposing sanctions on Gulf

Coast's attorney, Walter Grimes.        We will address each of these

issues in turn.

                                   A

                                  (1)

     Gulf Coast's first claim is that the district court erred when

it found in favor of Goerlitz on her Title VII claim.            It argues

that the jury verdict on the state law claims, which decided all

relevant issues against Goerlitz, was binding on the district

court.   In   support,   Gulf   Coast   cites   the   Eleventh   Circuit's

decision in Lincoln v. Board of Regents, 697 F.2d 928 (11th Cir.),

cert. denied, 464 U.S. 826 (1983), which stated:

     An action for reinstatement and backpay under Title VII
     is by nature equitable and entails no rights under the
     seventh amendment. An action for damages under § 1981,
     however, is by nature legal and must be tried by a jury
     on demand. When legal and equitable actions are tried
     together, the right to a jury in the legal action
     encompasses the issues common to both. When a party has
     the right to a jury trial on an issue involved in a legal
     claim, the judge is of course bound by the jury's
     determination of that issue as it affects his disposition
     of an accompanying equitable claim.

Id. at 934 (Wisdom, J.) (emphasis added) (citations omitted).

Furthermore, Gulf Coast argues that the Fifth Circuit has adopted

this holding in Ward v. Texas Employment Comm'r, 823 F.2d 907 (5th

Cir. 1987).

     Although it is not entirely clear whether the Lincoln holding

should apply in this circuit beyond the facts of Ward, we do not




                                  -8-
reach that question today. Instead, we hold that Gulf Coast waived

its right to a binding jury verdict.

     The conduct in this case occurred before, and the trial took

place after, the effective date of the Civil Rights Act of 1991,

which enacted the right to a jury trial on Title VII claims.

Throughout the district court proceedings, Gulf Coast argued that

the Civil Rights Act of 1991, and its right to a jury trial, should

not be retroactively applied.3   The district court agreed with Gulf

Coast, and thus ordered that the selected jury would be only

advisory as to the equitable Title VII claim.      Gulf Coast fully

agreed with this decision and repeatedly and consistently asserted

the view that the district court was the fact finder in the Title

VII case.   Gulf Coast never argued before the district court that

Ward and Lincoln applied to make the jury verdict binding.       In

fact, even in its post trial motion for judgment under Rule 52(a)

Gulf Coast characterized the verdict as "only advisory to the

Court, on the . . . Title VII claim."

     Because Gulf Coast argued for, and fully supported the court's

ruling that the jury would be only advisory on the Title VII case,

Gulf Coast waived any right that it might otherwise have had.   See

Floyd v. Kellogg Sales Co., 841 F.2d 226, 229-30 (8th Cir.) cert.

denied, 488 U.S. 970 (1988); see also Rideau v. Parkem Industrial

     3
      This position is consistent with the Supreme   Court's recent
decision in Landgraf v. USI Film Prods., ___ U.S.    ___, 114 S.Ct.
1483, which affirmed our decision in Landgraf, 968   F.2d. 427 (5th
Cir. 1992), cert. granted, in part, 113 S.Ct. 1250   (1993).




                                 -9-
Services, Inc., 917 F.2d 892, 896 (5th Cir. 1990) (stating that a

party can waive a Seventh Amendment right to a jury trial).      See

Hamman v. Southwestern Gas Pipeline, Inc., 821 F.2d 299, 308 (5th

Cir. 1987).4    In sum, it is clear that under these circumstances

the district court was not bound to apply the findings of the jury

in determining the Title VII claims.   See Verdin v. C & B Boat Co.,

860 F.2d 150, 154 (5th Cir. 1988).

                                 (2)

     Our task thus becomes to review the merits of the district

court's Title VII findings.     A district court's judgment cannot

stand where its findings are clearly erroneous.   FED. R. CIV. P. 52.

"[A] finding is clearly erroneous when although there is evidence

to support it, the reviewing court on the entire evidence is left

with a definite and firm conviction that a mistake has been

committed."    Cupit v. McClanahan Contractors, 1 F.3d 346, 348 (5th

Cir. 1993) (citing United States v. Gypsum, 333 U.S. 364 (1948)).

We are not permitted to re-weigh the evidence on appeal simply

because we disagree with the choices made by the district court.

Anderson v. Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504,

1511 (1985).    But we will overturn the district court where there

is only one permissible view of the weight of the evidence.   Amadeo


     4
      Furthermore, this circuit has a long-standing rule that it
will not consider for the first time on appeal an argument not made
to the district court. Earvin v. Lynaugh, 860 F.2d 623, 627-28
(5th Cir. 1988), cert. denied, 489 U.S. 1091, 109 S.Ct. 1558
(1989).




                                -10-
v. Zant, 486 U.S. 214, 225-26, 108 S.Ct. 1771, 1778 (1988); Chaney

v.   City    of    Galveston,     368   F.2d   774,   776   (5th   Cir.   1978).

Furthermore, this same standard applies even when an advisory jury

has suggested contrary findings.           Fed. R. Civ. P. 52(a); Verdin v.

C & B Boat Co., 860 F.2d 150, 154 (5th Cir 1988).

      In the present case, the evidence adequately supports a

finding     that   Gulf   Coast    transferred    Goerlitz    because     of   her

pregnancy     and,    ultimately,       discharged    her    for   that    same,

impermissible reason.           The evidence, for example, reveals the

undisputed fact that McMillan completed and signed a Personnel

Action Report regarding Goerlitz on which he checked the option

labelled "TERMINATION" and noted "UNABLE TO PERFORM DUTIES PROPERLY

DUE TO PREGNANCY."         McMillan also authorized that           Goerlitz be

given severance pay when he filled out the Personnel Action Report.

Furthermore, several of the plaintiff's exhibits demonstrate that

when Gulf Coast employees are transferred, "TERMINATION" is not

checked on the Personnel Actions Report, and the details of the

transfer are noted.

      This evidence fully supports the finding that Goerlitz was

fired from her job; it adequately refutes Gulf Coast's contention

that she was transferred and that she quit.            In short, the evidence

will support the finding that the reason for Goerlitz's termination

was her pregnancy.        Although other evidence may support a contrary




                                        -11-
finding,5 we hold that the district court committed no error in

entering judgment against Gulf Coast on the Title VII case.6

    5
      Specifically, there was a great deal of testimony concerning
the manner in which Goerlitz carried out her duties as a customer
service representative. First, there was testimony that Goerlitz
was too big to properly enter and exit the vehicles that she worked
in. At the same time, however, the evidence showed that Goerlitz
had gained only nine pounds from her pregnancy when she worked at
Gulf Coast.     Further, there was evidence that Goerlitz wore
clothing that was not appropriate for her job, and that on at least
one occasion her clothing "rode up" on her to the point that a
customer was embarrassed--thus, reflecting poorly on Gulf Coast.
Finally, with respect to Goerlitz's job performance, McMillan
testified that he received several complaints about Goerlitz, that
she had displeasing mood swings, that on at least one occasion, she
took several hours for lunch without the permission of her
supervisor, and on yet another occasion, Goerlitz was unavailable
and nonresponsive to McMillan's page. From this testimony, a jury
could reasonably conclude that Goerlitz was terminated because of
her job performance, and not because of her pregnancy.
     In addition, the testimony presented would even support a
reasonable jury in concluding that McMillan made every good faith
effort possible to keep Goerlitz at the dealership even though she
was not performing her job satisfactorily. The testimony showed
that McMillan transferred Goerlitz to dispatch, believing that she
would perform better in that capacity because she had prior
experience in dispatch.     Further, according to testimony, the
transfer was made, in part, to satisfy Goerlitz's own scheduling
request, and McMillan testified that Goerlitz seemed eager to try
it.    After Goerlitz fell in the driveway of the dealership,
however, and then was absent for a week, the testimony shows that
she called McMillan, repeatedly asked if she had been fired, and
ignored McMillan's assurances that she had not been fired.        A
reasonable jury could have believed that Goerlitz's accosting
attitude in this final interchange caused Goerlitz's termination--
in spite of McMillan's good faith efforts to continue her
employment.
    6
     Goerlitz also argues that the district court erred in denying
her motions for a judgment notwithstanding the verdict and for a
new trial on her state law claims. A motion for JNOV should be
granted where reasonable minds could reach only one conclusion on
the evidence as presented. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 250-51, 106 S.Ct. 2505, 2511 (1986); Boeing Co. v.
Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (en banc).       In the
present case, however, we find that the evidence presented was such




                               -12-
Furthermore,   we   hold   that   the   court   committed   no   error   in

calculating the amount of its damage award.7



                                    B

     In addition to its damage award, the district judge ordered

Gulf Coast to pay Goerlitz's attorneys' fees in the amount of one

hundred thirty-two thousand, nine hundred twenty-six dollars and

twenty-one cents ($132,926.25).          The Civil Rights Act of 1964

provides that a "prevailing party" in a suit brought under Title



that reasonable minds could disagree on its meaning. See supra
note 4. Accordingly, we hold that the district court committed no
error by entering a plaintiff's judgment on the Title VII case and,
at the same time, letting stand the defendants' jury verdict on the
state law claims. Cf. Lytle v. Household Manufacturing, Inc., 494
U.S. 545, 110 S.Ct. 1331, 1338 (1990) (explaining that the judge's
role in ruling on a motion for JNOV is quite different from his
role as a factfinder).
     A district court, nonetheless, can grant a new trial where the
verdict returned is against the great weight of the evidence. This
decision, however, is committed to the discretion of the trial
judge, and where the judge has denied a new trial motion, our
review is very narrow. Jones v. Wal-Mart Stores, Inc., 870 F.2d
982, 987 (5th Cir. 1989). Given that the evidence presented would
support a verdict in favor of either party, we find that the
district court committed no reversible error in denying Goerlitz's
new trial motion. Finally, we note that our decision to uphold the
district court's Title VII judgment makes moot Goerlitz's JNOV and
new trial arguments to the extent that she sought to recover for
her economic damages through her state law claims, because the
court's Title VII judgment provides Goerlitz a full recovery of her
economic damages.
    7
     Gulf Coast contends that it is entitled to a reduction of its
back pay liability because it made an "unconditional offer" to
reinstate Goerlitz to her prior position in November of 1990. We
agree with the district court that this "offer" did not satisfy the
requirements of Ford Motor Co. v. EEOC, 458 U.S. 219, 102 S.Ct.
3057, 3063 (1982).




                                  -13-
VII is entitled to recover her attorneys' fees and costs.                42

U.S.C. § 2000e-5(k).       The award of attorneys' fees, nevertheless,

rests within the discretion of the district court.8             We will not

reverse an award of attorneys' fees unless the trial court abused

its discretion or based its award on clearly erroneous findings of

fact. Johnston v. Harris County Flood Control Dist., 869 F.2d 1565

(5th Cir. 1989), cert. denied, 493 U.S. 1019, 110 S.Ct. 718, 107

L.Ed.2d 738 (1990).

     The action before us was originally brought by the EEOC.             It

asserted Goerlitz's rights only under Title VII of the Civil Rights

Act of 1964.   All other claims asserted in this case were not part

of the original suit.       On October 29, 1991, more than six months

after the original suit was filed, Goerlitz, through her private

attorney, intervened, and added state law claims.         As to each and

every claim added to this case by Goerlitz, the jury found in favor

of Gulf Coast Dodge.       In short, the EEOC brought each and every

prevailing claim; Goerlitz brought each and every rejected claim.

     We recognize, however, that after Goerlitz intervened in this

case, her private lawyer represented her not only on her losing

state law claims but also on claims under Title VII.               Goerlitz

obtained a favorable judgment on her Title VII claims; in this

sense,   she   qualifies    as   a   "prevailing   plaintiff"    under   our




     8
      42 U.S.C. § 706(k).




                                     -14-
"generous formulation" of the term.9    Attorney fees, however, are

not necessarily automatic for prevailing parties, because "[i]n

some circumstances, even a plaintiff who formally 'prevails' . . .

should receive no attorney's fees at all."      Farrar v. Hobby,

U.S.       , 113 S.Ct. 566, 575, 121 L.Ed.2d 494 (1992).

       As we have earlier noted, the plaintiff was not the prevailing

party with respect to her state law claims.          The plaintiff,

however, clearly was the prevailing party with respect to her Title

VII claims.     As we have also noted, however, the plaintiff was

competently represented by the EEOC who initiated and prosecuted

all the Title VII claims with respect to which the plaintiff

prevailed.     Notwithstanding the redundancy of Goerlitz's private

attorney, as far as the Title VII claims are concerned, she

nevertheless participated in the related discovery and in the

presentation of the Title VII claims, and, obviously, made some

contribution to the Title VII victory Goerlitz won before the

district court. Our consideration of the district court's award of

$132,926.25 in attorneys' fees in comparison to that contribution,

however, convinces us that although the district court did not




       9
     "A typical formulation is that 'plaintiffs may be considered
"prevailing parties" for attorney's fees purposes if they succeed
on any significant issue in litigation which achieves some of the
benefit the parties sought in bringing suit.'"        Hensley v.
Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40
(1983)(quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir.
1978)).




                                 -15-
abuse its discretion in awarding some attorneys' fees, its award

must on remand be trimmed back significantly.

     When assessing the appropriateness of attorneys' fees, we must

recognize the well-settled principle that attorneys' fees must be

awarded only for those lawyer hours that are reasonably necessary

to adequately prosecute the case. City of Riverside v. Rivera, 477

U.S. 561, 568, 106 S.Ct. 2686, 2691, 91 L.Ed.2d 466; Hensley, 461

U.S. at 434, 103 S.Ct. at 1939.                  Attorneys' fees must not be

awarded for attorney hours that are "excessive, redundant, or

otherwise unnecessary."            Hensley, 461 U.S. at 434, 103 S.Ct. at

1939-40.    Title VII, furthermore, does not allow for the award of

any attorneys' fees requested, but only reasonable fees. Curtis v.

Bill Hanna Ford, Inc., 822 F.2d 549, 551 (5th Cir. 1987).                   Another

important       consideration      is   that    once   civil   rights   litigation

materially alters the legal relationship between the parties, "the

degree     of     the   plaintiff's       overall      success     goes     to     the

reasonableness of a fee award."            Farrar, 113 S.Ct. at 574.             There

is no windfall of attorneys' fees when the district court properly

considers the relationship between the extent of the success and

the amount of the fee award.              See id. at 575.         Similarly, "the

district court should focus on the significance of the overall

relief   obtained       by   the    plaintiff     in   relation    to     the    hours

reasonably expended in the litigation." Rivera, 106 S.Ct. at 2691.

     Here, we are faced with a somewhat unusual case. As discussed

above, in April 1991 the EEOC instituted this suit on behalf of the




                                         -16-
plaintiff.      About two weeks later, Goerlitz's private attorneys

instituted a suit in state court based solely on state law claims.

After   the     state   court   abated   the    suit   in   response     to    the

defendant's motion, Goerlitz moved to intervene in this suit in

August 1991. The district court granted the motion to intervene in

October, allowing the plaintiff to pursue her numerous state law

claims,   all    arising   from   the    same   set    of   incidents.        This

necessitated a week-long jury trial in January 1992, which not only

proved fruitless with respect to her state law claims, but extended

the trial far in excess of the time it otherwise would have taken

if the proceeding had been limited to the Title VII claims.

Standing alone, the simplicity of the EEOC case did not justify the

service of additional attorneys.         The Title VII claims asserted in

the EEOC's suit were at all times identical to Goerlitz's Title VII

claims, and the EEOC's suit never embraced any other claims.

Moreover, because there is no suggestion of possible conflict

between the interests of the EEOC and those of the plaintiff, nor

any suggestion that the EEOC was lax in pursuing the Title VII

claims, there is little justification on any basis for additional

attorneys.      In short, when the contribution of Goerlitz's counsel

is considered solely in the context of the Title VII claim, her

services were largely unnecessary.              The district court, when

reviewing the amount of justifiable attorney fees, seems not to

have taken this very significant factor into consideration.                   It is

true, of course, that the plaintiff, who originally claimed 1075




                                    -17-
attorney hours on the entire case, deducted about 187 hours on

account of the failure of all her jury claims.             This deduction left

868 hours of compensable time, which we view as quite unreasonable-

-almost one half a year when 2,000 billable hours a year is

considered average--in this simple Title VII case involving a

single discharge in a case that ultimately should have taken no

more than three days to try.             In this respect, we note that 390

hours are claimed in the month of January 1992, the time of the

trial, which were in large part fruitless hours for Goerlitz's

private counsel. On remand, therefore, it will be for the district

court to determine the extent to which Goerlitz's private counsel

was not redundant or unnecessary in the pretrial or trial of this

relatively simple Title VII case.

       Additionally,     the   court      erroneously   concluded    that    the

plaintiffs should be granted an enhancement to the hourly rate. As

justification for the enhancement, the district court stated that

the case "required highly skilled counsel" and that Goerlitz needed

these   attorneys   to    conduct    a    "complex   factual   investigation,

including a large number of documents and depositions to rebut Gulf

Coast's defenses of inadequate performance and poor attitude."                As

further justification for the enhanced award, the court noted that

Goerlitz had obtained "positive results on her Title VII claim, and

that    in   achieving    this      result,    she   had    encountered     `the

uncooperative    behavior      of   defense   counsel   throughout    pretrial

matters and trial preparation.'"           These factors do not impress us




                                       -18-
as uncommon encounters of trial counsel, which would justify more

than usual hourly compensation; the fact that the case was complex,

involved a large number of documents, or recalcitrant counsel would

be compensated by the additional hours that these factors would

have necessitated.

     We   therefore   remand   the    case   to   the   district   court   for

reconsideration of attorneys' fees.          The district court must keep

foremost in its mind that Goerlitz succeeded only on her Title VII

claims with respect to which the EEOC was fully adequate to

prosecute.     The district court must also remember that Goerlitz

lost on all of the claims brought by her private counsel, and that

the fact that she happened to win before the district judge on her

Title VII claims does not provide a windfall of compensation for

claims prosecuted, but lost.

                                      C

     Finally, we turn to address Gulf Coast's argument that the

district court erred by imposing sanctions on its attorney, Walter

Grimes.      The appropriate standard of review in assessing the

district court's award of Rule 11 sanctions is the abuse of

discretion standard. Thomas v. Capital Sec. Servs., Inc., 836 F.2d

866, 872 (5th Cir. 1988).            The district court imposed these

sanctions because Grimes repeatedly failed to comply with FED. R.

CIV. P. 62(d) and the applicable case law in filing a supersedeas

bond in the present action, and because Grimes made no "good faith

argument for the extension, modification, or reversal of existing




                                     -19-
law."        FED. R. CIV. P.   11.   It imposed sanctions in the amount of

the "reasonable expenses incurred by Goerlitz in connection with

the defective supersedeas bond."

     It is clear that under Rule 11, an attorney has the obligation

to conduct "a reasonable inquiry into the law such that the

document [that he signs] embodies existing legal principles." Yet,

it is equally clear that when Goerlitz attempted to enforce the

judgment against Gulf Coast, Grimes' response was to file an

incomplete, insufficient supersedeas bond.10         Acting to protect the

interest of her client, Goerlitz's attorney filed an opposition to

the motion to approve the supersedeas bond, pointing out the

defects in the bond, and requesting sanctions against Grimes.

Grimes then filed an amended supersedeas bond that corrected

several of the problems with his original bond, but which still

failed to give an adequate assurance that the bond would be

effective.11


    10
      First, the defense attorney filed the supersedeas bond prior
to appealing the judgment of the district court. FED. R. CIV. P.
62(d) specifically provides that a bond "may be given at or after
the time of filing the notice of appeal." Further, the amount of
the bond failed properly to cover costs as required under the law.
See Metz v. United States, 130 F.R.D. 458, 459 (D. Kan. 1990);
Avirgan v. Hull, 125 F.R.D. 185, 188 (S.D. Fla. 1989) (citing
Poplar Grove Planting and Refining Co., Inc. v. Bache Halsey
Stuart, Inc., 600 F.2d 1189, 1191 (5th Cir. 1979)).
        11
       Specifically, Mr. Grimes signed the bond as "attorney-in-
fact," but there was no evidence that Mr. Grimes had the power to
commit Gulf Coast to pay the bond. At a hearing on the matter, the
district judge ruled that the bond would be considered insufficient
until the president of Gulf Coast signed the bond.




                                       -20-
     Given that Grimes signed a supersedeas bond that clearly

failed to comport with the requirements called for by law, and

given that Goerlitz's counsel acted reasonably in seeking to

protect the interests of her client, we cannot say that the

district court abused its discretion in imposing sanctions against

Grimes in the amount ordered. Accordingly, the order for sanctions

is affirmed.

                                    IV

     Having found that Gulf Coast waived any right that it might

have had to a binding jury verdict for its equitable claims, and

having found     that   the   district   court's   findings   in   favor   of

Goerlitz on her Title VII claims were not clearly erroneous, we

AFFIRM the Title VII judgment of the district court.           Further, we

AFFIRM the district court's rulings denying Goerlitz's JNOV and new

trial motions.    We also AFFIRM the imposition of sanctions against

Gulf Coast's attorney, Walter Grimes.         We REVERSE, however, the

district court's award of attorneys' fees to Goerlitz because we

find that the district court abused its discretion in determining

the amount of fees to be awarded.           We therefore REMAND to the

district court for a recalculation of Goerlitz's attorneys' fees

consistent with the observations of this opinion.

                  AFFIRMED in part, REVERSED in part, and REMANDED.




                                   -21-
E. GRADY JOLLY, Circuit Judge, concurring in part and dissenting in

part.

     Because I would hold that no attorneys' fees are warranted in

this case, I respectfully dissent from Part III.B of the opinion.

I concur, however, in all other parts of the opinion.

     Goerlitz's private attorneys intervened in this case only to

prosecute her state law claims; that is, the claims that the EEOC

was not statutorily authorized to pursue on behalf of Goerlitz.

Each and every state law claim was rejected.         There is nothing in

the record to suggest that the EEOC attorneys were not perfectly

capable of handling the Title VII claims. Moreover, these were the

only ones on which she prevailed.          In my view, private attorneys

were wholly and completely redundant and unnecessary, and payment

of any fees to them constitutes a windfall.             I adhere to the

position that I earlier expressed, when I wrote for the majority,

that "--absent unusual exceptions not here present--that it is

patently 'redundant' and 'unnecessary' for a private attorney to

participate   in   the   litigation   of    identical   claims   that   are

simultaneously being pursued by the government-paid attorneys of

the EEOC."    Clear Lake Dodge, 25 F.3d at 272.

     For these reasons, I respectfully dissent.